                 UNITED STATES BANKRUPTCY COURT
                  WESTERN DISTRICT OF LOUISIANA
                        LAFAYETTE DIVISION
In re:                             §
                                   §
ROOSTER PETROLEUM                  § Case No. 17-50708
       Debtor                      §
                                   § CHAPTER 7 CASE
                                   §
ELIZABETH G. ANDRUS, TRUSTEE       § Adversary Proceeding
                                   §
       Plaintiff                   §
                                   §
V.                                 § Adv. No 19-05063
                                   §
HARVEY GULF INTERNATIONAL MARINE §
LLC                                §
                                   §
       Defendant                   §


  ANSWER AND AFFIRMATIVE DEFENSES OF HARVEY GULF INTERNATIONAL
                          MARINE, LLC


       NOW INTO COURT, through undersigned counsel comes, Harvey Gulf International

Marine, LLC (“Defendant”) solely for the purpose of responding to the Complaint filed by

Elizabeth G. Andrus, Trustee (“Plaintiff'”).

       1.      With respect to the allegations set forth in paragraph 1 of the Complaint,

Defendant refers such matters to the Court as questions of law.

       2.      Defendant admits that this is an action purporting to be brought pursuant to

Sections 547 and 550 of the Bankruptcy Code. With respect to all other allegations of

paragraph 2 of the Complaint, Defendant refers such matters to the Court as questions of law.

However, to the extent that the allegations contained in this paragraph require an answer from the

Defendant, the same is denied.




  19-05063 - #11 File 07/15/19 Enter 07/15/19 08:35:18 Main Document Pg 1 of 8
       3.      With respect to the allegations set forth in paragraph 3 of the Complaint,

Defendant refers such matters to the Court as questions of law.

                                                VENUE

       4.      With respect to the allegations set forth in paragraph 4 of the Complaint

Defendant refers such matters to the Court as questions of law.

                                           PARTIES

       5.      The allegations of Paragraph 5 of the Complaint are admitted.

       6.      The allegations of Paragraph 6 of the Complaint are admitted.

                                       BACKGROUND FACTS

       7.      Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations of Paragraph 7 of the Complaint.

       8.      With respect to the allegations of Paragraph 8 of the Complaint, Defendant refers

such matters to the Court as questions of law to the Court.

       9.      With respect to the allegations of Paragraph 9 of the Complaint, Defendant refers

such matters to the Court as questions of law to the Court.

       10.     With respect to the allegations of Paragraph 10 of the Complaint, Defendant refers

such matters to the Court as questions of law to the Court.

       11.     With respect to the allegations of Paragraph 11 of the Complaint, Defendant refers

such matters to the Court as questions of law to the Court.

       12.     Defendant admits that this is an action purporting to be brought pursuant to

Sections 547, 548 and 550 of the Bankruptcy Code. With respect to all other allegations of

paragraph 12 of the Complaint, Defendant refers such matters to the Court as questions of law.




  19-05063 - #11 File 07/15/19 Enter 07/15/19 08:35:18 Main Document Pg 2 of 8
However, to the extent that the allegations contained in this paragraph require an answer from the

Defendant, the same is denied.

       13.     The allegations of Paragraph 13 of the Complaint are denied.

       14.     Defendant admits that the Debtor utilized certain of Defendant’s services and

materials, but the remaining allegations of Paragraph 14 of Complaint are denied.

       15.     The allegations of Paragraph 15 of the Complaint are denied.

       16.     With respect to all other allegations of paragraph 16 of the Complaint, Defendant

refers such matters to the Court as questions of law. However, to the extent that the allegations

contained in this paragraph require an answer from the Defendant, the same are denied.

       17.     Defendant admits that it received payments in the amount of $449,524.75.

However, the remaining allegations of Paragraph 17 of the Complaint are denied.

       18.     The allegations of Paragraph 18 of the Complaint are denied.

                   COUNT I — TO AVOID PREFERENTIAL TRANSFERS

             PURSUANT TO SECTION 547(b) OF THE BANKRUPTCY CODE

       19.     Defendant repeats, reavers and restates each and every response, defense, answer

and/or objection contained in Paragraphs 1 through 18 as if fully set forth therein.

       20.     With respect to the allegations set forth in paragraph 20 of the Complaint,

Defendant refers such matters to the Court as questions of law to the Court. However, to the

extent that the allegations contained in this paragraph require an answer from the Defendant, the

same are denied.

       21.     The allegations of Paragraph 21 of the Complaint are denied.

       22.     There is no Paragraph 22 of the Complaint.

       23.     The allegations of Paragraph 23 of the Complaint are denied.




  19-05063 - #11 File 07/15/19 Enter 07/15/19 08:35:18 Main Document Pg 3 of 8
       24.     The allegations of Paragraph 24 of the Complaint are denied.

                        COUNT II — DISALLOWANCE OF CLAIMS

             PURSUANT TO SECTIONS 502(d) OF THE BANKRUPTCY CODE

       25.     Defendant repeats, reavers and restates each and every response, defense, answer

and/or objection contained in Paragraphs 1 through 24 as if fully set forth therein. Plaintiff repeats

and realleges each and every allegation contained in paragraphs 1 through 24 as if fully set forth

herein. With respect to the allegations set forth in paragraph 25 of the Complaint, Defendant

refers such matters to the Court as questions of law. To the extent a response is required,

Defendant denies the allegations set forth in paragraph 25.

       26.     With respect to the allegations set forth in paragraph 26 of the Complaint,

Defendant refers such matters to the Court as questions of law. To the extent a response is

required, Defendant denies the allegations set forth in paragraph 26.

                                     RELIEF REQUESTED

       27.     With respect to the allegations set forth in paragraph 27 of the Complaint,

Defendant refers such matters to the Court as questions of law. To the extent a response is

required, Defendant denies the allegations set forth in paragraph 27.

       28.     With respect to the allegations set forth in paragraph 28 of the Complaint,

Defendant refers such matters to the Court as questions of law. To the extent a response is

required, Defendant denies the allegations set forth in paragraph 28.

       29.     With respect to the allegations set forth in paragraph 29 of the Complaint,

Defendant refers such matters to the Court as questions of law. To the extent a response is

required, Defendant denies the allegations set forth in paragraph 29.

       30.     Defendant denies each and every allegation and claim set forth in the “Prayer for




  19-05063 - #11 File 07/15/19 Enter 07/15/19 08:35:18 Main Document Pg 4 of 8
Relief”.

                                 AFFIRMATIVE DEFENSES

        Defendant asserts the following affirmative defenses without assuming any burden of proof

on issues where Plaintiff bears such burden:

                              FIRST AFFIRMATIVE DEFENSE

        1.     Defendant is not liable to the Debtors under 11 U.S.C. § 547 as the alleged transfer

was made in the ordinary course of business or financial affairs of the Debtor and Defendant.

                            SECOND AFFIRMATIVE DEFENSE

        2.     Defendant is not liable to the Debtors under 11 U.S.C. § 547 as the alleged transfer

prevented the fixing of a statutory lien that is not voidable under Section 545 of the Bankruptcy

Code.

                             THIRD AFFIRMATIVE DEFENSE

        3.     Defendant is not liable to the Debtors under 11 U.S.C. § 547 as the Debtors received

subsequent new value from the Defendant after said alleged transfers.

                            FOURTH AFFIRMATIVE DEFENSE

        4.     The Plaintiff has failed to carry its burden to prove a claim under 11 U.S.C. § 547.

                              FIFTH AFFIRMATIVE DEFENSE

        5.     The Plaintiff is not entitled to recovery under 11 U.S.C. §§ 547-549, thus the

Plaintiff may not hold the Defendant liable pursuant to Bankruptcy Code §550, 11 U.S.C. §

550.

                              SIXTH AFFIRMATIVE DEFENSE

        6.     The Plaintiff is not entitled to recovery under 11 U.S.C. §§ 547-550, thus the

Debtor may not disallow any claims of the Defendant pursuant to Bankruptcy Code §502, 11




  19-05063 - #11 File 07/15/19 Enter 07/15/19 08:35:18 Main Document Pg 5 of 8
U.S.C. § 502.

                            SEVENTH AFFIRMATIVE DEFENSE

        7.      To the extent the Debtor was solvent when the alleged transfers were made or

did not become insolvent as a result of the alleged transfers, the Plaintiff may not avoid the

alleged transfer to the Defendant.

                             EIGHTH AFFIRMATIVE DEFENSE

        8.      The Plaintiff is estopped from asserting these claims because the alleged

transfers complained of benefited the Debtors and were affirmed and completed with the

Debtors' knowledge, agreement or acquiescence.

                       NINETH AFFIRMATIVE DEFENSE

        9.      To the extent Defendant has a scheduled claim, filed a valid proof of claim

against the Debtors, recognized as an allowed secured claim pursuant to a confirmed plan

of reorganization, the Plaintiff may not avoid the alleged transfer to the Defendant, and

Defendant expressly reserves its rights to set-off any of Defendant's claims against the alleged

transfer.

                            TENTHTH AFFIRMATIVE DEFENSE

        10.     The Complaint fails to state a claim upon which relief can be granted.

                           ELEVENTH AFFIRMATIVE DEFENSE

        11.     Plaintiff is barred from recovery by reason of the Debtors' and/or Plaintiff's own

conduct or the conduct of persons or entities whose conduct is otherwise imputed to the Debtors'

and/or Plaintiff.

                           TWELVETH AFFIRMATIVE DEFENSE

        12.     Defendant’s was owed pre-petition sums which constituted secured claims entitling




   19-05063 - #11 File 07/15/19 Enter 07/15/19 08:35:18 Main Document Pg 6 of 8
Defendant to full payment in the event of a liquidation and further entitled pursuant to applicable law

a statutory lien which was exchanged for and released in lieu of payment.

                            THIRTEETH AFFIRMATIVE DEFENSE

        13.     The alleged transfers were made in good faith for reasonably equivalent value.

                          FOURTEENTH AFFIRMATIVE DEFENSE

        14.     The Complaint is barred by the doctrines of waiver, equitable estoppel, claim

preclusion, issue preclusion, law of the case, estoppel, res judicata and laches.

                            FIFTEENTH AFFIRMATIVE DEFENSE

        15.     The alleged transfers were not made for or on account of an antecedent debt owed by

the Debtor(s) on or before the date such transfers were made and as a result Plaintiff has not met the

elements under 11 U.S.C. §547(b)(2).

                            SIXTEENTH AFFIRMATIVE DEFENSE

        16.     Defendant reserves the right to file additional, amended and/or supplemental

Answers, Third-Party Complaints, Crossclaims and/or Counterclaims additional affirmative defenses

upon further discovery of same.

        WHEREFORE, Defendant respectfully requests (A) judgment dismissing the Plaintiff’s

Complaint with prejudice and with costs and attorney fees awarded to the extent available; and

(B) upon trial of this matter, judgment denying all relief requested by the Plaintiff and such other

and further relief as this Court deems just and equitable.




  19-05063 - #11 File 07/15/19 Enter 07/15/19 08:35:18 Main Document Pg 7 of 8
                                            Respectively Submitted:

                                            ADAMS AND REESE LLP

                                            /s/Robin B. Cheatham
                                            Robin B. Cheatham #4004
                                            Scott R. Cheatham #31658
                                            701 Poydras Street, Suite 4500
                                            New Orleans, Louisiana 70139
                                            Telephone: (504) 581-3234
                                            Facsimile: (504) 566-0210

                                            Attorneys for Harvey Gulf International Marine
                                            LLC


                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the Answer and Affirmative Defenses has been served upon

counsel for the Plaintiff:


        Mr. Patrick L. McCune
        WIENER, WEISS & MADISON, APC
        P. O. Box 21990
        Shreveport, Louisiana 71120-1990

via the courts CM/ECF electronic filing system on this 15th day of July 2019.



                                            /s/ Robin B. Cheatham
                                            Robin B. Cheatham




  19-05063 - #11 File 07/15/19 Enter 07/15/19 08:35:18 Main Document Pg 8 of 8
